     Case: 1:20-cv-00512 Document #: 36 Filed: 04/09/20 Page 1 of 1 PageID #:180

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

David Mutnick
                                Plaintiff,
v.                                               Case No.: 1:20−cv−00512
                                                 Honorable Sharon Johnson Coleman
Clearview AI, Inc., et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 9, 2020:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff's motion
to consolidate cases [34] is granted. Enter Agreed Order. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
